 Case 1:20-cv-06223-BMC Document 15 Filed 02/26/21 Page 1 of 1 PageID #: 62


                             HELEN F. DALTON & ASSOCIATES, P.C.
                                             ATTORNEYS AT LAW
                             80-02 Kew Gardens Road, Suite 601, Kew Gardens, NY 11415
                                     Tel. (718) 263-9591 Fax. (718) 263-9598




                                                                                 February 26, 2021

Via ECF
The Honorable Judge Brian M. Cogan
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

               Re: Salamanca, et al. v. Sweet Coffee Bakery, Inc., et al.
                  20-CV-6223 (BMC)

Dear Judge Cogan:

        Our office represents the Plaintiffs in the above-referenced matter and we submit this joint
letter motion on behalf of both parties to respectfully request a referral to the Eastern District of
New York court-annexed mediation program.

        The parties understand that this request will not affect the discovery schedule to be entered
by the Court, however, the parties would like to explore the possibility of resolution prior to the
close of discovery in this matter.

       We thank The Court for its consideration and remain available to provide any additional
information.


                                                                     Respectfully submitted,


                                                                     _____________________
                                                                     James O’Donnell, Esq.
